Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
As per claims 1-7, a gaming system comprising: 
form a final hand, wherein the final hand comprises any held cards of the initial hand and for each card of the initial hand not held, a randomly selected replacement card from remaining cards in the deck of cards,
cause a display, by the display device, of the final hand, responsive to the final hand comprising any of the winning outcomes of the first winning outcome category, and responsive to the wager comprising the base wager without the additional wager, determine an award based on the base award,
responsive to the final hand comprising any of the winning outcomes of the first winning outcome category except any of the enhanced winning outcomes of first winning outcome category, and responsive to the wager comprising the base wager with the additional wager, determine an award based on the base award,
responsive to the final hand comprising the enhanced winning outcome of first winning outcome category, and responsive to the wager comprising the base

cause a display, by the display device, of any determined award.

As per claims 8-14, a gaming system comprising:
form a final hand comprising any held cards of the initial hand for the first hand and for each card of that initial hand not held, a randomly selected replacement card, and
cause a display, by the display device, of that final hand, for each of the plurality of hands:
responsive to the final hand thereof comprising any winning outcome from a plurality of different winning outcomes of a winning outcome category of a paytable for the play of the multi-hand poker game, and responsive to the wager on that hand comprising the base wager without the additional wager, determine an award based on a base award associated with that winning outcome category,
responsive to the final hand thereof comprising any of the winning outcomes from the plurality of different winning outcomes of that winning outcome category except any enhanced winning outcomes from the plurality of different winning outcomes of that winning outcome category, and responsive to the wager on that hand comprising the base wager and the additional wager, determine an award based on the base award associated with that winning outcome category, responsive to the final hand thereof comprising an enhanced winning outcome from the plurality of different winning outcomes of that winning outcome category, and responsive to the 
As per claims 15-20, a method of operating a gaming system, the method comprising:
forming, via the processor, a final hand, wherein the final hand comprises any held cards of the initial hand and for each card of the initial hand not held, a randomly selected replacement card from remaining cards in the deck of cards,
causing a display, via the display device, of the final hand, responsive to the final hand comprising any of the winning outcomes of first winning outcome category, and responsive to the wager comprising the base wager without the additional wager, determining, via the processor, an award based on the base award,
responsive to the final hand comprising any of the winning outcomes of first winning outcome category except any enhanced winning outcomes of first winning outcome category, and responsive to the wager comprising the base wager with the additional wager, determining, via the processor, an award based on the base award,
responsive to the final hand comprising the enhanced winning outcome of first winning outcome category, and responsive to the wager comprising the base wager and the additional wager, determining via the processor, an award based on the enhanced award associated with that enhanced winning outcome, and


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715